DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on September 7, 2020.
Claims 1-5 are pending and have been examined. 
This action is made NON-FINAL.
Specification
The disclosure is objected to because of the following informalities:
All the paragraphs in the applicant specifications need to be consecutively numbered (see p.2 – 6) in accordance to MPEP 608.01 and/or 37 CFR 1.52 and 37 CFR 1.121(b)(1).
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 5  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory category of a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 	A method of managing creative programs with two or more identified projects and an assembly comprising a plurality of components, the method including three stages, nvizun, discover, and create

These limitations, describe a method for identifying and categorizing a user projects information to efficiently envision and manage a plan with a group by executing and monitoring their tasks completion to update the project progress and their respective documents. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions” by evaluating business project information to plan and execute a creative business idea that can potentially benefit others by entertaining them (music festivals, films, fashion line designs among other events) through contracts, agreements and sales activities. As disclosed in the specification, this invention “is based on the ability to meet the program's set budget, scope of work, and timeline by working through the program's activities identified in the life cycle” while having the “ability to maintain resource or team member morale” (see ¶0002 from specifications). Finally, this invention could also fall under the abstract idea group of “managing personal behavior or interactions between people” as it involves executing tasks within a team while following the visionary or creator’s instructions to successfully finished the assigned project (see ¶0004 and ¶1 from p. 3).

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim 1 as a whole, do not have additional element(s) and the claim seems to merely recite the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea or judicial exception on a computer (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). Firstly, when considering claim 1 and its dependent claims (including the review of the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI), see MPEP § 2106, subsection II and MPEP § 2111), the examiner found that their recitation meaningfully limited the claim into an eligibility rejection as these claims are reciting the possible implementation of the claim’s abstract idea on a generic computer. This is due to the following reasons: (a) Because, the claim limitations attempt to cover a solution (e.g. reciting an “assembly comprising of a plurality of components” with “three stages, nvizun, discover, and create.”, which can be executed by a software program as suggested in page 6 from applicant specifications, in this particular case) to an identified problem (e.g. “managing creative programs”), but there’s no restriction on how this result is accomplished (e.g. How would these stages be different to others in terms of functional steps?) and no description of the mechanism for accomplishing the result is recited to provide significantly more than the abstract idea as it would be a recitation equivalent to the words "apply it" (What make these stages different from other in terms of the specifics of the “behind the scenes” mechanisms?). (b) Claim 1 and its dependent claims also recite a broad applicability across many fields of endeavor (e.g. information technology, product development and marketing, project management, design thinking, consulting, human resources, or even lean six sigma methodologies) which can be applied with computer component tools as well and meaningfully limits the pending claims to integrate the abstract idea into a practical application as well (refer to MPEP 2106.05(f) for further guidance). 

Secondly, the examiner also identified that the recitation, firstly introduced in independent claim 1 is not functionally related to the claimed process other than a recitation to intended use or field of use (or “technological environment”) as it is limiting the use of the process to the three stages of “nvizun, discover, and create”, while identifying the participants of “mavens as resources, and visionaries as clients in each stage” (recited in claim 5) which do no more than describe how the abstract idea of “managing creative programs” could be used in the “information technology, product development and marketing” (see ¶0001 from applicant specifications and MPEP 2106.05 (h) for further guidance). Therefore, for all the reasons above, these are indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Step 2B: For claim 1, this claim does not recite any additional elements that could be sufficient to amount significantly more than the judicial exception (or provide an “inventive concept”). Meaning, that there are no additional element(s) or “features/limitations/steps” claimed in the dependent claim that could be significantly more than the judicial exception or provide an inventive concept. However, the claim and its dependent claims further recites the abstract ideas of “engaging in commercial or legal interactions” and “managing personal behavior or interactions between people” under a certain method of organizing human activity. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies (e.g. merely reciting the equivalent of “apply it”) and are reciting their “intended use or field of use” to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h) as well). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-5, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 5: further describes the abstract idea of the “managing creative programs” method and its components or stages of envisioning the project in question (e.g. “nvizun”), brainstorming or assigning tasks to the team (e.g. “discover”) and following up the project process in the form of meetings and other action items (e.g. “create”). Thus, being directed to the abstract idea group of “engaging in commercial or legal interactions” and “managing personal behavior or interactions between people” as it is assigning action items to a team to successfully deliver an entertainment event and positively drive their business sales activities.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim 1 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (U.S. Pub No. 20060020500 A1). 
Regarding claim 1: 
Turner teaches:
A method of managing creative programs with two or more identified projects and an assembly comprising a plurality of components, the method including three stages, nvizun, discover, and create. (“The individual fractal arc forms of the core creative process (FIG. 8) recurs at each level of the vision or creation process (which are contained within the arcs of WHERE, NOW, HOW and VISIONSPARC, within the CREATIVE GUIDANCE SYSTEM).” ¶0017; Figs 3 - 4, 8, 17, 23, 33 – 34, 38 and 50) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the functionality of managing creative programs with a plurality of components of three stages has been interpreted as the “WHERE, NOW, HOW and VISIONSPARC” levels of the “vision or creation process”. Also, refer to ¶0043 for more general details.
 
Regarding claim 2: 
Turner, as shown in the rejection above, discloses the limitations of claim 1.
Turner further teaches:
the nvizun stage, including one brief session, one vizun journey document, one vizun insights document and one nvizun session. (“The methods of the invention may also be used in combination with computer-based training or web-based access. Virtual conferences may be held and a web based interface may be provided to enable participants to conduct group dialogue sessions using, for example, so called meet me or instant messenger capability, files containing vision and mission statements and proposed arcs may be exchanged, combined group arcs or spirals may be created, shared, exchanged and displayed, so that the methods of the invention may be applied and used to plan by groups which has many individuals in remote locations, such as an international charity or a global corporation, as examples.” ¶0228; Figs 12 (91); Fig 42 (165, 171)) Examiner note: Also, refer to ¶0142 for details of “surveys” done to “stakeholders, investors, participants, etc.” which have been interpreted as “vizun journey document” and to ¶0204 for details about “What can be planning” approach in the “overview module” as “vizun insights document”, under BRI and in light of the applicant specifications in ¶3 in page 3. Finally refer to ¶0207-208 for general details of the “Vision Module”.

Regarding claim 3: 
Turner, as shown in the rejection above, discloses the limitations of claim 1.
Turner further teaches:
the discover stage, including one innovation session, one vizun story document, one inspiration session and one discover session. (“FIGS. 53D-G depict the vision/mission, objectives, and strategic approaches to obtaining the objectives for a first strategic goal, described as Positive Transformation, the mission statement of 53D makes clear that this strategic goal is to create a positive culture change in the organization. Figures E-H depict the objectives for the strategic goal; each objective is further described in terms of strategic approaches the organization may use to achieve this goal. The Master Plan is a working document at the stage depicted and indeed throughout the process of the invention, and so the various forms depicted as output from the process leave room for additional strategic approaches, changes, added resources, and identification of other opportunities as the Plan is executed.” ¶0234; Fig 53D – G) 

Regarding claim 4: 
Turner, as shown in the rejection above, discloses the limitations of claim 1.
Turner further teaches:
the create stage, including one program setup activity, one creative launch session, multiple innovation huddle sessions for each week of the project, one triumph session and one close program activity. (“These modules provide additional tools and create output for the users, module 220 is a “monitoring matrix” to assist in the Monitor step the user or group will perform as part of the “Scan” or “Now” process step, module 221 is a “brainstorming/creativity” module where the user will be able to use tools to assist in thinking of creative solutions or approaches to the planning process, module 222 is an operational timeline tool which will incorporate the plan and other information and assist the user in creating a plan timeline for executing the plan and this timeline may be dynamically adjusted as described above, module 223 is a companion module which creates a personal arc plan and timeline, module 224 is a master personal arc summary chart which the user can use to develop arc information in a charting tool, and module 225 is a software tool which provides an interface with popular desktop programs such as MS Outlook and Calendar, to allow the plan information to be used in the schedule and reminder functions of these commonly used and familiar software tools.” ¶0214; Fig 42) 

Regarding claim 5: 
Turner, as shown in the rejection above, discloses the limitations of claim 1.
Turner further teaches:
the use of the naming convention of mavens as resources, and visionaries as clients in each stage (“The software may assist the user in creating visual representations of plans as navigable arcs, or visual representations including a series of navigable arcs, or extending the visual representation to spiral forms comprised of a series of the arcs. Schedules including deadlines, resource allocation, and persons responsible for certain tasks may be created and visually represented along a navigable arc form” ¶0050; Fig 42) Examiner note: Under BRI, this claim limitation is reciting non-functional descriptive language and it have been weighted in having the elements of “resources” and “clients” which this prior art covers and have been interpreted as “participants or a group” (see ¶0040)  and “the creator or user” (see ¶0021), respectively.  

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El Shawwa (U.S. Pub No. 20200293995 A1) is pertinent because it “relates to editing applications for creative multimedia projects. More specifically, the present disclosure relates to editing applications that enable a project manager to allocate tasks to multiple designers to complete a graphic, design, or multi-media project, upon request by a project master.”
Miller (U.S. Pub No. 20200013014 A1) is pertinent because it “relates to software systems, and more specifically to a system for fostering innovation among a group of users”
Schmitter (U.S. Pub No. 20080288914 A1) is pertinent because it is “A method and software to allow direct input for projects, either by all users of a network, a defined group of users, or various populations in between. The projects may be, e.g., collaborative design efforts, marketing efforts for a given product, and so on.”
Johansen (U.S. Pub No. 20100205025 A1) is pertinent because it “relates to enabling people inside an organization (and outside if invited) to collaborate with one another across locations, hierarchy and departments, in a virtual innovation community, facilitating multiple innovation processes, including an advanced ranking engine to ensure portfolio management and reporting capabilities.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687